Exhibit 10.2

 

EXECUTION VERSION

 

PURCHASE AND SALE AGREEMENT

 

Dated as of March 22, 2016

 

among

 

VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,

as Originators,

 

PRA HOLDINGS, INC.,

as Servicer,

 

and

 

PRA RECEIVABLES LLC,

as Buyer

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

ARTICLE I

AGREEMENT TO PURCHASE AND SELL

2

 

 

 

 

 

SECTION 1.1

 

Agreement To Purchase and Sell

 

2

SECTION 1.2

 

Timing of Purchases

 

3

SECTION 1.3

 

Consideration for Purchases

 

3

SECTION 1.4

 

Purchase and Sale Termination Date

 

3

SECTION 1.5

 

Intention of the Parties

 

3

 

 

 

 

 

ARTICLE II

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

4

 

 

 

 

 

SECTION 2.1

 

Purchase Report

 

4

SECTION 2.2

 

Calculation of Purchase Price

 

4

 

 

 

 

 

ARTICLE III

CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

5

 

 

 

 

 

SECTION 3.1

 

Initial Contribution of Receivables and Initial Purchase Price Payment

 

5

SECTION 3.2

 

Subsequent Purchase Price Payments

 

5

SECTION 3.3

 

Settlement as to Specific Receivables and Dilution

 

7

 

 

 

 

 

ARTICLE IV

CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

8

 

 

 

 

 

SECTION 4.1

 

Conditions Precedent to Initial Purchase

 

8

SECTION 4.2

 

Certification as to Representations and Warranties

 

9

SECTION 4.3

 

Additional Originators

 

9

 

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

10

 

 

 

 

 

SECTION 5.1

 

Existence and Power

 

10

SECTION 5.2

 

Power and Authority; Due Authorization

 

10

SECTION 5.3

 

No Conflict or Violation

 

10

SECTION 5.4

 

Governmental Approvals

 

11

SECTION 5.5

 

Valid Sale

 

11

SECTION 5.6

 

Binding Effect of Agreement

 

11

SECTION 5.7

 

Accuracy of Information

 

11

SECTION 5.8

 

Actions, Suits

 

11

SECTION 5.9

 

No Material Adverse Effect

 

12

SECTION 5.10

 

Names and Location

 

12

SECTION 5.11

 

Margin Stock

 

12

SECTION 5.12

 

Eligible Receivables

 

12

 

i

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

SECTION 5.13

 

Credit and Collection Policy

 

12

SECTION 5.14

 

Investment Company Act

 

12

SECTION 5.15

 

Anti-Money Laundering/International Trade Law Compliance

 

12

SECTION 5.16

 

Financial Condition

 

13

SECTION 5.17

 

Tax Status

 

13

SECTION 5.18

 

ERISA

 

13

SECTION 5.19

 

Bulk Sales

 

14

SECTION 5.20

 

No Fraudulent Conveyance

 

14

SECTION 5.21

 

Ordinary Course of Business

 

14

SECTION 5.22

 

Good Title Perfection

 

14

SECTION 5.23

 

Perfection Representations

 

14

SECTION 5.24

 

Reliance on Separate Legal Identity

 

15

SECTION 5.25

 

Opinions

 

15

SECTION 5.26

 

[Reserved]

 

15

SECTION 5.27

 

Nature of Pool Receivables

 

16

SECTION 5.28

 

Compliance with Applicable Laws

 

16

SECTION 5.29

 

Servicing Programs

 

16

SECTION 5.30

 

Adverse Change in Receivables

 

16

SECTION 5.31

 

Compliance with Transaction Documents

 

16

SECTION 5.32

 

Reaffirmation of Representations and Warranties by each Originator

 

16

 

 

 

 

 

ARTICLE VI

COVENANTS OF THE ORIGINATORS

16

 

SECTION 6.1

 

Covenants

 

16

SECTION 6.2

 

Separateness Covenants

 

22

 

 

 

 

 

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES

22

 

SECTION 7.1

 

Rights of the Buyer

 

22

SECTION 7.2

 

Responsibilities of the Originators

 

22

SECTION 7.3

 

Further Action Evidencing Purchases

 

23

SECTION 7.4

 

Application of Collections

 

24

SECTION 7.5

 

Performance of Obligations

 

24

 

 

 

 

 

ARTICLE VIII

PURCHASE AND SALE TERMINATION EVENTS

24

 

SECTION 8.1

 

Purchase and Sale Termination Events

 

24

SECTION 8.2

 

Remedies

 

25

 

ii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

ARTICLE IX

INDEMNIFICATION

25

 

SECTION 9.1

 

Indemnities by the Originators

 

25

 

 

 

 

 

ARTICLE X

MISCELLANEOUS

28

SECTION 10.1

 

Amendments, etc.

 

28

SECTION 10.2

 

Notices, etc.

 

28

SECTION 10.3

 

No Waiver; Cumulative Remedies

 

28

SECTION 10.4

 

Binding Effect; Assignability

 

29

SECTION 10.5

 

Governing Law

 

29

SECTION 10.6

 

Costs, Expenses and Taxes

 

29

SECTION 10.7

 

SUBMISSION TO JURISDICTION

 

30

SECTION 10.8

 

WAIVER OF JURY TRIAL

 

30

SECTION 10.9

 

Captions and Cross References; Incorporation by Reference

 

30

SECTION 10.10

 

Execution in Counterparts

 

31

SECTION 10.11

 

Acknowledgment and Agreement

 

31

SECTION 10.12

 

No Proceeding

 

31

SECTION 10.13

 

Mutual Negotiations

 

31

SECTION 10.14

 

Severability

 

31

 

SCHEDULES

 

Schedule I

 

List and Location of Each Originator

Schedule II

 

Location of Books and Records of Originators

Schedule III

 

Trade Names

Schedule IV

 

Actions/Suits

Schedule V

 

Notice Addresses

 

EXHIBITS

 

Exhibit A

 

Form of Purchase Report

Exhibit B

 

Form of Subordinated Note

Exhibit C

 

Form of Joinder Agreement

 

iii

--------------------------------------------------------------------------------


 

This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of March 22,
2016 is entered into among PHARMACEUTICAL RESEARCH ASSOCIATES, INC., a Virginia
corporation, RESEARCH PHARMACEUTICAL SERVICES, INC., a Delaware corporation, and
the VARIOUS OTHER ENTITIES LISTED ON SCHEDULE I HERETO (collectively, the
“Originators” and each, an “Originator”), PRA HOLDINGS, INC. , a Delaware
corporation (“Holdings”), as initial Servicer (as defined below), and PRA
RECEIVABLES LLC, a Delaware limited liability company (the “Buyer”).

 

DEFINITIONS

 

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Financing
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among the Buyer, as borrower, Holdings, as initial Servicer (in
such capacity, the “Servicer”), the Persons from time to time party thereto as
Lenders, and PNC Bank, National Association, as Administrative Agent.  The
rules of construction, interpretive provisions and other terms set forth in
Section 1.02 of the Receivables Financing Agreement apply to this Agreement,
mutatis mutandis, as if set forth herein in their entirety.

 

BACKGROUND

 

1.             The Buyer is a special purpose limited liability company, all of
the issued and outstanding membership interests of which are owned by
Pharmaceutical Research Associates, Inc., a Virginia corporation (“Contributing
Originator”).

 

2.             The Originators generate Receivables in the ordinary course of
their businesses.

 

3.             The Originators, in order to finance their respective businesses,
wish to sell and/or, in the case of Contributing Originator, contribute
Receivables and the Related Rights to the Buyer, and the Buyer is willing to
purchase and/or accept such Receivables and the Related Rights from the
Originators, on the terms and subject to the conditions set forth herein.

 

4.             The Originators and the Buyer intend each such transaction to be
a true sale and/or, in the case of Contributing Originator, an absolute
contribution and conveyance of Receivables and the Related Rights by each
Originator to the Buyer, providing the Buyer with the full benefits of ownership
of the Receivables, and the Originators and the Buyer do not intend the
transactions hereunder to be characterized as a loan from the Buyer to any
Originator.

 

5.             The Buyer intends to pledge the Receivables and the Related
Rights to the Administrative Agent pursuant to the Receivables Financing
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

 

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

ARTICLE I
AGREEMENT TO PURCHASE AND SELL

 

SECTION 1.1  Agreement To Purchase and Sell.  On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

 

(a)           each Receivable (other than Contributed Receivables as defined in
Section 3.1(a)) of such Originator that existed and was owing to such Originator
at the closing of such Originator’s business on the Cut-Off Date (as defined
below);

 

(b)           each Receivable (other than Contributed Receivables) generated by
such Originator from and including the Cut-Off Date to but excluding the
Purchase and Sale Termination Date;

 

(c)           all Related Security with respect to each such Receivable;

 

(d)           all books and records of such Originator to the extent related to
any of the foregoing, and all rights, remedies, powers, privileges, title and
interest (but not obligations) in and to each Collection and all Collection
Accounts, into which any Collections or other proceeds with respect to such
Receivables may be deposited, and any related investment property acquired with
any such Collections or other proceeds (as such term is defined in the
applicable UCC); and

 

(e)           all Collections and other proceeds (as defined in the UCC) of any
of the foregoing that are or were received by such Originator on or after the
Cut-Off Date, including, without limitation, all funds which either are received
by such Originator, the Buyer or the Servicer from or on behalf of the Obligors
in payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Buyer or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and net proceeds of sale or other
disposition of repossessed goods or other collateral or property of the Obligors
in respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables).

 

Except as provided in Section 3.3, all purchases and contributions hereunder
shall be made without recourse, but shall be made pursuant to, and in reliance
upon, the representations, warranties and covenants of the Originators set forth
in this Agreement.  No obligation or liability to any Obligor on any Receivable
is intended to be assumed by the Buyer hereunder, and any such assumption is
expressly disclaimed.  The property, proceeds and rights described in clauses
(c) through (h) above, including with respect to any Contributed Receivable, are
herein referred to as the “Related Rights”, and the Buyer’s foregoing commitment
to purchase Receivables and Related Rights is herein called the “Purchase
Facility.”

 

As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, February 29, 2016, and (b) with respect to any
Originator that first becomes a

 

2

--------------------------------------------------------------------------------


 

party hereto after the date hereof, the calendar day prior to the date on which
such Originator becomes a party hereto or such other date as the Buyer and such
Originator agree to in writing.

 

SECTION 1.2  Timing of Purchases.

 

(a)           Closing Date Purchases.  Effective on the Closing Date, each
Originator hereby sells to the Buyer, and the Buyer hereby purchases, such
Originator’s entire right, title and interest in, to and under (i) each
Receivable (other than Contributed Receivables) that existed and was owing to
such Originator at the Cut-Off Date, (ii) each Receivable (other than
Contributed Receivables) generated by such Originator from and including the
Cut-Off Date, to and including the Closing Date, and (iii) all Related Rights
with respect thereto.

 

(b)           Subsequent Purchases.  After the Closing Date, until the Purchase
and Sale Termination Date, each Receivable and the Related Rights generated by
each Originator shall be, and shall be deemed to have been, sold or contributed,
as applicable, by such Originator to the Buyer immediately (and without further
action) upon the creation of such Receivable.

 

SECTION 1.3  Consideration for Purchases.  On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to reflect all capital contributions in
accordance with Article III.

 

SECTION 1.4  Purchase and Sale Termination Date.  The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2(a) and (b) the Final Payout Date.

 

SECTION 1.5  Intention of the Parties.  It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting general intangibles as defined in the UCC, and
all Related Rights be construed as a valid and perfected sale and absolute
assignment (without recourse except as provided herein) of such Receivables and
Related Rights by such Originator to the Buyer (rather than the grant of a
security interest to secure a debt or other obligation of such Originator) and
that the right, title and interest in and to such Receivables and Related Rights
conveyed to the Buyer be prior to the rights of and enforceable against all
other Persons at any time, including, without limitation, lien creditors,
secured lenders, purchasers and any Person claiming through such Originator. 
However, if, contrary to the mutual intent of the parties, any conveyance of
Receivables, including without limitation any Receivables constituting general
intangibles as defined in the UCC, and all Related Rights is not construed to be
both a valid and perfected sale and absolute assignment of such Receivables and
Related Rights, and a conveyance of such Receivables and Related Rights that is
prior to the rights of and enforceable against all other Persons at any time,
including without limitation lien creditors, secured lenders, purchasers and any
Person claiming through such Originator, then, it is the intent of such
Originator and the Buyer that (i) this Agreement also shall be deemed to be, and
hereby is, a security agreement within the meaning of the UCC and (ii) such
Originator shall be deemed to have granted to the Buyer as of the date of this
Agreement, and such Originator hereby grants to the Buyer a security interest
in, to and under all of such Originator’s right, title and interest in and to:
(A) the Receivables and the Related Rights now existing and hereafter created by
such Originator transferred or purported to be transferred

 

3

--------------------------------------------------------------------------------


 

hereunder, (B) all monies due or to become due and all amounts received with
respect thereto and (C) all books and records of such Originator to the extent
related to any of the foregoing.

 

ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

 

SECTION 2.1  Purchase Report.  On the Closing Date and on each date when an
Monthly Report is due to be delivered under the Receivables Financing Agreement
(each such date, a “Monthly Purchase Report Date”), the Servicer shall deliver
to the Buyer and each Originator a report in substantially the form of Exhibit A
(each such report being herein called a “Purchase Report”) setting forth, among
other things:

 

(a)           Receivables purchased by the Buyer from each Originator, or
contributed to the capital of the Buyer by Contributing Originator, on the
Closing Date (in the case of the Purchase Report to be delivered on the Closing
Date);

 

(b)           Receivables purchased by the Buyer from each Originator, or
contributed to the capital of the Buyer by Contributing Originator, during the
Fiscal Month immediately preceding such Monthly Purchase Report Date (in the
case of each subsequent Purchase Report); and

 

(c)           the calculations of reductions of the Purchase Price for any
Receivables as provided in Section 3.3(a) and (b).

 

SECTION 2.2  Calculation of Purchase Price.  The “Purchase Price” to be paid to
each Originator in accordance with the terms of Article III for the Receivables
and the Related Rights that are purchased hereunder from such Originator shall
be determined in accordance with the following formula:

 

PP

=

OB x FMVD

 

 

 

where:

 

 

 

 

 

PP

=

Purchase Price for each Receivable as calculated on the relevant Payment Date.

 

 

 

OB

=

The Outstanding Balance of such Receivable on the relevant Payment Date.

 

 

 

FMVD

=

Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one, divided by (b) the sum of
(i) one, plus (ii) the product of (A) the Prime Rate on such Payment Date, times
(B) a fraction, the numerator of which is the Days’ Sales Outstanding
(calculated as of the last day of the Fiscal Month immediately preceding such
Payment Date) and the denominator of which is 365 or 366, as applicable.

 

4

--------------------------------------------------------------------------------


 

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

 

“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, the per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate, or, if such
rate is no longer quoted therein, any similar rate quoted therein or any similar
release by the Federal Reserve Board.

 

ARTICLE III
CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

 

SECTION 3.1  Initial Contribution of Receivables and Initial Purchase Price
Payment.

 

(a)           On the Closing Date, Contributing Originator shall, and hereby
does, contribute to the capital of the Buyer Receivables and Related Rights
consisting of each Receivable of Contributing Originator that exists and is
owing to Contributing Originator on the Closing Date beginning with the oldest
of such Receivables and continuing chronologically thereafter such that the
equity (taking into account any cash contributions made on or prior to the
Closing Date) held by Contributing Originator in the Buyer, after giving effect
to such contribution of Receivables (the value of which shall be determined
based on the Purchase Price definition), shall be at least equal to the Required
Capital Amount.  Each Receivable contributed by Contributing Originator to the
capital of the Buyer pursuant to this Section 3.1(a) and Section 3.2 below is
herein referred to as a “Contributed Receivable”.

 

(b)           On the terms and subject to the conditions set forth in this
Agreement, the Buyer agrees to pay to each Originator the Purchase Price for the
purchase to be made from such Originator on the Closing Date (i) to the extent
the Buyer has cash available therefor, partially in cash (in an amount to be
agreed between the Buyer and such Originator and set forth in the initial
Purchase Report) and, solely in the case of Contributing Originator to the
extent elected by Contributing Originator in its sole discretion, by accepting a
contribution to the Buyer’s capital and (ii) the remainder by issuing a
promissory note in the form of Exhibit B to such Originator (each such
promissory note, as it may be amended, supplemented, endorsed or otherwise
modified from time to time, together with all promissory notes issued from time
to time in substitution therefor or renewal thereof in accordance with the
Transaction Documents, each being herein called a “Subordinated Note”) with an
initial principal amount equal to the remaining Purchase Price payable to such
Originator not paid in cash or, in the case of Contributing Originator,
contributed to the Buyer’s capital.

 

SECTION 3.2  Subsequent Purchase Price Payments.  On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Buyer shall pay the Purchase Price to each
Originator for the Receivables and the Related Rights generated by such
Originator on such Payment Date:

 

5

--------------------------------------------------------------------------------


 

(a)           First, in cash to each other Originator to the extent the Buyer
has cash available therefor (and such payment is not prohibited under the
Receivables Financing Agreement);

 

(b)           Second, solely in the case of Contributing Originator, to the
extent elected by Contributing Originator in its sole discretion, by accepting a
contribution of such Receivable and the Related Rights to its capital in an
amount equal to such portion of such Purchase Price as elected by the
Contributing Originator; and

 

(c)           Third, to the extent of any remaining portion of the Purchase
Price, the principal amount outstanding under the applicable Subordinated Note
shall be automatically increased by an amount equal to the least of (x) such
remaining portion of such Purchase Price, (y) the maximum increase in the
principal balance of the applicable Subordinated Note that could be made without
rendering the Buyer’s Net Worth less than the Required Capital Amount and
(z) the maximum increase in the principal balance of the applicable Subordinated
Note that could be made without rendering the aggregate outstanding principal
amount of all Subordinated Notes to exceed 30% of the aggregate Outstanding
Balance of the Receivables on the date of such increase;

 

provided, however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, the Buyer shall make cash payments among
the Originators in such a way as to minimize to the greatest extent practicable
the aggregate principal amounts outstanding under the Subordinated Notes;
provided, further, however, that the foregoing shall not be construed to require
Contributing Originator to make any capital contribution to the Buyer.

 

“Net Worth” has the meaning set forth under “Borrower’s Net Worth” in the
Receivables Financing Agreement.

 

All amounts paid by the Buyer to any Originator shall be allocated first to the
payment of accrued and unpaid interest on the Subordinated Note of such
Originator and second to the repayment of the principal outstanding on the
Subordinated Note of such Originator to the extent of such outstanding principal
thereof as of the date of such payment before such amounts may be allocated for
any other purpose.  The Servicer shall make all appropriate record keeping
entries with respect to each of the Subordinated Notes to reflect the foregoing
payments and payments and reductions made pursuant to Section 3.3, and the
Servicer’s books and records shall constitute rebuttable presumptive evidence of
the principal amount of, and accrued interest on, each of the Subordinated Notes
at any time.  Each Originator hereby irrevocably authorizes the Servicer to mark
the Subordinated Notes “CANCELED” and to return such Subordinated Notes to the
Buyer upon the final payment thereof after the occurrence of the Purchase and
Sale Termination Date.  Notwithstanding any contrary provision of any
Transaction Document, default in the payment of principal or interest under any
Subordinated Note shall not constitute an Unmatured Event of Default, Event of
Default or a Purchase and Sale Termination Event.

 

If, on any Business Day, the Buyer is unable to pay the Purchase Price for
Receivables and Related Rights pursuant to this Section 3.2, then the
Originators shall on such Business Day provide written notice thereof to the
Administrative Agent.

 

6

--------------------------------------------------------------------------------


 

SECTION 3.3  Settlement as to Specific Receivables and Dilution.

 

(a)           If, (i) on the day of purchase of any Receivable from an
Originator hereunder, any of the representations or warranties set forth in
Sections 5.5, 5.12, 5.20, 5.22, 5.23 or 5.27 are not true with respect to such
Receivable or (ii) as a result of any action or inaction (other than solely as a
result of the failure to collect such Receivable due to a discharge in
bankruptcy or similar insolvency proceeding or other credit related reasons with
respect to the relevant Obligor) of such Originator, on any subsequent day, any
of such representations or warranties set forth in Sections 5.5, 5.12, 5.20,
5.22, 5.23 or 5.27 is no longer true with respect to such Receivable, then the
Buyer shall be entitled to a credit against such Originator in an amount equal
to the then Outstanding Balance of such Receivable, which shall be accounted to
such Originator as provided in clause (c) below; provided, that if the Buyer
thereafter receives payment on account of the Outstanding Balance of such
Receivable, the Buyer promptly shall deliver such funds to such Originator.

 

(b)           If, on any day, the Outstanding Balance of any Receivable
purchased or contributed hereunder is reduced or canceled as a result of (A) any
defective, rejected or returned goods or services, any cash or other discount,
or any failure by an Originator to deliver any goods or perform any services or
otherwise perform under the underlying Contract or invoice, (B) any change in or
cancellation of any of the terms of such Contract or invoice or any other
adjustment by an Originator or the Servicer which reduces the amount payable by
the Obligor on the related Receivable or (C) any rebates, warranties, allowances
or charge-backs or (D) any setoff or credit in respect of any claim by the
Obligor thereof against the applicable Originator (whether such claim arises out
of the same or a related transaction or an unrelated transaction), or
(ii) subject to any specific dispute, offset, counterclaim or defense whatsoever
against the applicable Originator (except the discharge in bankruptcy of the
Obligor thereof), then the Buyer shall be entitled to a credit against such
Originator in an amount of such net reduction or dispute and shall be accounted
to such Originator as provided in clause (c) below.

 

(c)           Any credits that the Buyer is entitled to pursuant to clause
(a) or (b) above shall be applied as a credit for the account of the Buyer
against the Purchase Price of Receivables subsequently purchased by the Buyer
from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables) to create a Purchase Price sufficient to so apply such credit
against, the amount of such credit:

 

(i)            to the extent of any outstanding principal balance under the
Subordinated Note payable to such Originator, shall be deemed to be a payment
under, and shall be deducted from the principal amount outstanding under, the
Subordinated Note payable to such Originator; and

 

(ii)           after making any deduction pursuant to clause (i) above, shall be
paid in cash to the Buyer by such Originator in the manner and for application
as described in the following proviso;

 

provided, further, that at any time (x) when an Event of Default or an Unmatured
Event of Default exists under the Receivables Financing Agreement or (y) on or
after the Purchase and

 

7

--------------------------------------------------------------------------------


 

Sale Termination Date, the amount of any such credit shall be paid by such
Originator to the Buyer in cash by deposit of immediately available funds into a
Collection Account for application by the Servicer to the same extent as if
Collections of the applicable Receivable in such amount had actually been
received on such date.

 

ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

 

SECTION 4.1  Conditions Precedent to Initial Purchase.  The initial purchase
hereunder is subject to the condition precedent that the Buyer and the
Administrative Agent (as the Buyer’s assignee) shall have received, on or before
the Closing Date, the following, each (unless otherwise indicated) dated the
Closing Date, and each in form and substance satisfactory to the Buyer and the
Administrative Agent (as the Buyer’s assignee):

 

(a)           a copy of the resolutions or unanimous written consent of the
board of directors or other governing body of each Originator, approving this
Agreement and the other Transaction Documents to be executed and delivered by it
and the transactions contemplated hereby and thereby, certified by the Secretary
or Assistant Secretary of such Originator;

 

(b)           good standing certificates for each Originator issued as of a
recent date acceptable to the Buyer and the Administrative Agent (as the Buyer’s
assignee) by the Secretary of State (or similar official) of the jurisdiction of
such Originator’s organization or formation and each other jurisdiction where
such Originator is required to be qualified to transact business, except where
the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect;

 

(c)           a certificate of the Secretary or Assistant Secretary of each
Originator, certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign this Agreement and the other Transaction
Documents to be executed and delivered by it (on which certificate the Servicer,
the Buyer, the Administrative Agent (as the Buyer’s assignee) and each Lender
may conclusively rely until such time as the Servicer, the Buyer and the
Administrative Agent (as the Buyer’s assignee) shall receive from such Person a
revised certificate meeting the requirements of this clause (c));

 

(d)           the certificate or articles of incorporation or other
organizational document of each Originator (including all amendments and
modifications thereto) duly certified by the Secretary of State (or similar
official) of the jurisdiction of such Originator’s organization as of a recent
date, together with a copy of the by-laws or other governing documents of such
Originator (including all amendments and modifications thereto), as applicable,
each duly certified by the Secretary, an Assistant Secretary of such Originator;

 

(e)           proper financing statements (Form UCC-1) that have been duly
authorized and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and the Administrative Agent, for the benefit of the Lenders, as
secured party/assignee) of the Receivables generated by such Originator as may
be necessary under the UCC of all appropriate jurisdictions to perfect the
Buyer’s ownership or security interest in such Receivables and that

 

8

--------------------------------------------------------------------------------


 

portion of the Related Rights in which an ownership or security interest may be
perfected by the filing of a financing statement under the UCC;

 

(f)            a written search report from a Person satisfactory to the Buyer
and the Administrative Agent (as the Buyer’s assignee) listing all effective
financing statements that name the Originators as debtors or sellers and that
are filed in all jurisdictions in which filings may be made against such Person
pursuant to the applicable UCC, together with copies of such financing
statements (none of which, except for those described in the foregoing clause
(e) (and/or released or terminated, as the case may be, prior to the date
hereof), shall cover any Receivable or any Related Rights which are to be sold
to the Buyer hereunder), and tax and judgment lien search reports (including,
without limitation, liens of the PBGC) from a Person satisfactory to the Buyer
and the Administrative Agent (as the Buyer’s assignee) showing no evidence of
such liens filed against any Originator;

 

(g)           favorable opinions of counsel to the Originators, in form and
substance satisfactory to the Buyer and the Administrative Agent;

 

(h)           a copy of a Subordinated Note in favor of each Originator, duly
executed by the Buyer; and

 

(i)            evidence (i) of the execution and delivery by each of the parties
thereto of each of the other Transaction Documents to be executed and delivered
by it in connection herewith and (ii) that each of the conditions precedent to
the execution, delivery and effectiveness of such other Transaction Documents
has been satisfied to the Buyer’s and the Administrative Agent’s (as the Buyer’s
assignee) satisfaction.

 

SECTION 4.2  [Reserved].

 

SECTION 4.3  Additional Originators.  Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer and the
Administrative Agent (which consents may be granted or withheld in their sole
discretion); provided that the following conditions are satisfied or waived in
writing by the Administrative Agent on or before the date of such addition:

 

(a)           the Servicer shall have given the Buyer and the Administrative
Agent at least thirty days’ prior written notice of such proposed addition and
the identity of the proposed additional Originator and shall have provided such
other information with respect to such proposed additional Originator as the
Buyer, the Administrative Agent or any Lender may reasonably request;

 

(b)           such proposed additional Originator shall have executed and
delivered to the Buyer and the Administrative Agent an agreement substantially
in the form attached hereto as Exhibit C (a “Joinder Agreement”);

 

(c)           such proposed additional Originator shall have delivered to the
Buyer and the Administrative Agent (as the Buyer’s assignee) each of the
documents with respect to such Originator described in Section 4.1, in each case
in form and substance satisfactory to the Buyer and the Administrative Agent (as
the Buyer’s assignee);

 

9

--------------------------------------------------------------------------------


 

(d)           no Purchase and Sale Termination Event or Unmatured Purchase and
Sale Termination Event shall have occurred and be continuing; and

 

(e)           no Event of Default or Unmatured Event of Default shall have
occurred and be continuing.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

 

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator hereby represents and warrants with respect to itself
that each representation and warranty concerning it or the Receivables sold by
it hereunder that is contained in the Receivables Financing Agreement is true
and correct, and hereby makes the representations and warranties set forth in
this Article V:

 

SECTION 5.1  Existence and Power.  Such Originator (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has full power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted and (iii) is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualification, licenses or approvals, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.2  Power and Authority; Due Authorization.  Such Originator (i) has
all necessary power and authority to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and (C) grant a security interest in the Receivables and the Related
Rights to the Buyer on the terms and subject to the conditions herein provided
and (ii) has duly authorized by all necessary action such grant and the
execution, delivery and performance of, and the consummation of the transactions
provided for in, this Agreement and the other Transaction Documents to which it
is a party.

 

SECTION 5.3  No Conflict or Violation.  The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which it is a party, and the fulfillment of
the terms hereof and thereof, will not (i) conflict with, result in any breach
of any of the terms or provisions of, or constitute (with or without notice or
lapse of time or both) a default under its organizational documents or any
material indenture, sale agreement, credit agreement, loan agreement, security
agreement, mortgage, deed of trust, or other agreement or instrument to which
such Originator is a party or by which it or a material portion of its
properties is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of the Collateral pursuant to the terms of any such indenture,
credit agreement, loan agreement, security agreement, mortgage, deed of trust,
or other agreement or instrument other than this Agreement and the other
Transaction Documents or (iii) conflict with or violate any Applicable Law.

 

10

--------------------------------------------------------------------------------


 

SECTION 5.4  Governmental Approvals.  Except where the failure to obtain or make
such authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by such Originator in connection with the grant of a
security interest in the Receivables and the Related Rights to the Buyer
hereunder or the due execution, delivery and performance by such Originator of
this Agreement or any other Transaction Document to which it is a party and the
consummation by such Originator of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party have been
obtained or made and are in full force and effect.

 

SECTION 5.5  Valid Sale.  Each sale of Receivables and the Related Rights made
by such Originator pursuant to this Agreement shall constitute a valid sale,
transfer and assignment of Receivables and Related Rights to the Buyer,
enforceable against creditors of, and purchasers from, such Originator, except
(i) as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 

SECTION 5.6  Binding Effect of Agreement.  This Agreement and each of the other
Transaction Documents to which it is a party constitute legal, valid and binding
obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

SECTION 5.7  Accuracy of Information.  All certificates, reports, statements,
documents and other written information furnished to the Buyer, the
Administrative Agent or any other Credit Party by or on behalf of such
Originator pursuant to any provision of this Agreement or any other Transaction
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Transaction Document, is, complete
and correct in all material respects on the date the same are furnished to the
Buyer, the Administrative Agent or such other Credit Party, and does not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading; provided
that, with respect to projected financial information, if any, such
representation is made only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

SECTION 5.8  Actions, Suits.  Except as set forth on Schedule IV, (i)  there is
no action, suit, proceeding or investigation pending or, to the best knowledge
of such Originator, threatened, against such Originator before any Governmental
Authority and (ii) such Originator is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any Governmental
Authority that, in the case of either of the foregoing clauses (i) and (ii),
(A) asserts the invalidity of this Agreement or any other Transaction Document,
(B) seeks to prevent the sale, contribution or grant of a security interest in
any Receivable or Related Right by such Originator to the Buyer, the ownership
or acquisition by the Buyer of any Receivables or Related

 

11

--------------------------------------------------------------------------------


 

Right or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by such
Originator of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document or (D) individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.9  No Material Adverse Effect.  Since December 31, 2015, there has
been no Material Adverse Effect with respect to such Originator.

 

SECTION 5.10  Names and Location.  Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto.  Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five calendar years prior to the Closing
Date, has not been “located” (as such term is defined in the applicable UCC) in
any other jurisdiction (except as specified in Schedule I).  The office(s) where
such Originator keeps its records concerning the Receivables is at the
address(es) set forth on Schedule II.

 

SECTION 5.11  Margin Stock.  Such Originator is not engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
and no Purchase Price payments or proceeds under this Agreement will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

 

SECTION 5.12  Eligible Receivables.  Each Receivable sold, transferred or
assigned hereunder is an Eligible Receivable on the date of sale, transfer or
assignment.

 

SECTION 5.13  Credit and Collection Policy.  Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable sold by it hereunder and each related Contract.

 

SECTION 5.14  Investment Company Act.  Such Originator is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act.

 

SECTION 5.15  Anti-Money Laundering/International Trade Law Compliance.  Such
Originator is not a Sanctioned Person.  Such Originator, either in its own right
or through any third party, (i) does not have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) neither does business in or with, nor 
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) does not  engage in any  dealings or transactions prohibited by any
Anti-Terrorism Law.

 

12

--------------------------------------------------------------------------------


 

SECTION 5.16  Financial Condition.

 

(a)           The audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as of December 31, 2015, the related audited
consolidated statement of operations for the fiscal year then ended and the
related audited consolidated statement of equity for the fiscal year then ended,
copies of which have been furnished to the Administrative Agent, present fairly
in all material respects the consolidated financial position of the Parent and
its Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied except as noted therein.

 

(b)           On the date hereof, and on the date of each purchase hereunder
(both before and after giving effect to such purchase), such Originator is, and
will be on such date, Solvent and no Insolvency Proceeding with respect to such
Originator is, or will be on such date, pending or threatened.

 

SECTION 5.17  Tax Status.  Such Originator has (i) timely filed all material Tax
returns (federal, state, foreign and local) and reports required by Applicable
Law to have been filed by it and (ii) paid, or caused to be paid, all Taxes,
assessments and governmental charges thereby shown to be owing by it, other than
any such Taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established.

 

SECTION 5.18  ERISA.

 

(a)           Each of the Parent and the ERISA Affiliates is in compliance with
the applicable provisions of ERISA and the provisions of the Code relating to
Pension Plans and the regulations and published interpretations thereunder and
any similar applicable non-U.S. law, except for such noncompliance that would
not reasonably be expected to have a Material Adverse Effect.  No Reportable
Event has occurred during the past five years other than a Reportable Event that
would not reasonably be expected to have a Material Adverse Effect.  The excess
of the present value of all benefit liabilities under each Pension Plan of
Parent and the ERISA Affiliates (based on the assumptions used to determine
required minimum contributions under Section 412 of the Code with respect to
such Pension Plan), over the value of the assets of such Pension Plan,
determined as of the most recent annual valuation date applicable thereto for
which a valuation has been completed, would not reasonably be expected to have a
Material Adverse Effect, and the excess of the present value of all benefit
liabilities of all underfunded Pension Plans (based on the assumptions used to
determine required minimum contributions under Section 412 of the Code with
respect to each such Pension Plan), over the value of the assets of all such
under funded Pension Plans, determined as of the most recent annual valuation
dates applicable thereto for which valuations have been completed, would not
reasonably be expected to have a Material Adverse Effect.  None of the Parent or
the ERISA Affiliates has received any written notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be terminated, where such termination has had or would
reasonably be expected to have, through increases in the contributions required
to be made to such Pension Plan or otherwise, a Material Adverse Effect.

 

(b)           Each of the Parent and the ERISA Affiliates is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations

 

13

--------------------------------------------------------------------------------


 

thereunder with respect to any employee pension benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.19  Bulk Sales.  No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

 

SECTION 5.20  No Fraudulent Conveyance.  No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

 

SECTION 5.21  Ordinary Course of Business.  Each of the Originators represents
and warrants as to itself that each remittance of Collections by or on behalf of
such Originator to the Buyer under this Agreement will have been (i) in payment
of a debt incurred by such Originator in the ordinary course of business or
financial affairs of such Originator and (ii) made in the ordinary course of
business or financial affairs of such Originator.

 

SECTION 5.22  Good Title Perfection.  Immediately preceding its sale or
contribution of each Receivable hereunder, such Originator was the owner of such
Receivable sold or contributed or purported to be sold or contributed, as the
case may be, free and clear of any Adverse Claims, and each such sale or
contribution hereunder constitutes a valid sale, transfer and assignment of all
of such Originator’s right, title and interest in, to and under the Receivables
sold or contributed by it, free and clear of any Adverse Claims.  On or before
the date hereof and before the generation by such Originator of any new
Receivable to be sold, contributed or otherwise conveyed hereunder, all
financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect the Buyer’s ownership interest in
Receivables to be sold or otherwise conveyed hereunder against all creditors of
and purchasers from such Originator will have been duly filed in each filing
office necessary for such purpose, and all filing fees and taxes, if any,
payable in connection with such filings shall have been paid in full.  Upon the
creation of each new Receivable sold, contributed or otherwise conveyed or
purported to be conveyed hereunder and on the Closing Date for then existing
Receivables, the Buyer shall have a valid and perfected first priority ownership
or security interest in each Receivable sold to it hereunder, free and clear of
any Adverse Claim.

 

SECTION 5.23  Perfection Representations.

 

(a)           This Agreement creates a valid and continuing ownership or
security interest (as defined in the applicable UCC) in the Originator’s right,
title and interest in, to and under the Receivables and Related Rights which
(A) security interest has been perfected (in the case of the Related Rights, in
only that portion of the Related Rights in which an ownership or security
interest may be perfected by the filing of a financing statement under the UCC)
and is enforceable against creditors of and purchasers from such Originator and
(B) will be free of all Adverse Claims.

 

14

--------------------------------------------------------------------------------


 

(b)           The Receivables constitute “accounts” or “general intangibles”
within the meaning of Section 9-102 of the UCC.

 

(c)           Prior to their sale or contribution to Buyer pursuant to this
Agreement, such Originator owned and had good and marketable title to the
Receivables and Related Rights free and clear of any Adverse Claim of any
Person.

 

(d)           All appropriate financing statements, financing statement
amendments and continuation statements have been filed in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
(and continue the perfection of) the sale and contribution of the Receivables
and Related Rights in which a security interest may be perfected by the filing
of a financing statement under the UCC from each Originator to the Buyer
pursuant to this Agreement.

 

(e)           Other than the ownership or security interest granted to the Buyer
pursuant to this Agreement, such Originator has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables or
Related Rights except as permitted by this Agreement and the other Transaction
Documents.  Such Originator has not authorized the filing of and is not aware of
any financing statements filed against such Originator that include a
description of collateral covering the Receivables and Related Rights other than
any financing statement (i) in favor of the Administrative Agent or (ii) that
has been terminated or amended to reflect the release of any security interest
in the Receivables and Related Rights.  Such Originator is not aware of any
judgment lien, ERISA lien or tax lien filings against such Originator.

 

(f)            Notwithstanding any other provision of this Agreement or any
other Transaction Document, the representations contained in this Section 5.23
shall be continuing and remain in full force and effect until the Final Payout
Date.

 

SECTION 5.24  Reliance on Separate Legal Identity.  Such Originator acknowledges
that each of the Lenders and the Administrative Agent are entering into the
Transaction Documents to which they are parties in reliance upon the Buyer’s
identity as a legal entity separate from such Originator.

 

SECTION 5.25  Opinions.  The facts regarding such Originator, the Receivables
sold by it hereunder, the Related Security and the related matters set forth or
assumed in each of the opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.

 

SECTION 5.26  [Reserved].

 

SECTION 5.27  Nature of Pool Receivables.  All Pool Receivables:  (i) were
originated by such Originator in the ordinary course of its business, (ii) were
sold to Buyer for fair consideration and reasonably equivalent value and
(iii) represent all, or a portion of the purchase price of merchandise,
insurance or services within the meaning of Section 3(c)(5)(A) of the Investment
Company Act.

 

15

--------------------------------------------------------------------------------


 

SECTION 5.28  Compliance with Applicable Laws.  Each Originator is in compliance
with the requirements of all laws, rules and regulations applicable to its
property or business operations, except in such instance where any failure to
comply therewith, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.29  Servicing Programs.  No material license or approval is required
for Servicer or Buyer’s use of any software or other computer program used by
such Originator in the servicing of the Receivables, other than those that have
been obtained and are in full force and effect.

 

SECTION 5.30  Adverse Change in Receivables.  Since December 31, 2015, there has
been no material adverse change in either the collectibility or the payment
history of the Receivables originated by such Originator.

 

SECTION 5.31  Compliance with Transaction Documents.  Each Originator has
complied in all material respects with all of the terms, covenants and
agreements contained in the other Transaction Documents to which it is a party.

 

SECTION 5.32  Reaffirmation of Representations and Warranties by each
Originator.  On each day that a new Receivable is created, and when sold or
contributed to the Buyer hereunder, such Originator shall be deemed to have
certified that all representations and warranties set forth in this Article V
are true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation or warranty shall be true and correct as made) on and as of such
day (except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct as
of such earlier date)).  Notwithstanding any other provision of this Agreement
or any other Transaction Document, the representations contained in this
Article shall remain in full force and effect until the Final Payout Date.

 

ARTICLE VI
COVENANTS OF THE ORIGINATORS

 

SECTION 6.1  Covenants.  From the date hereof until the Final Payout Date, each
Originator will, unless the Administrative Agent and the Buyer shall otherwise
consent in writing, perform the following covenants:

 

(a)           Financial Reporting.  Each Originator will maintain a system of
accounting established and administered in accordance with GAAP, and each
Originator shall furnish to the Buyer and the Administrative Agent such
information as the Buyer, the Administrative Agent or any Lender may from time
to time reasonably request relating to such system.

 

(b)           Notices.  Such Originator will notify the Buyer and Administrative
Agent in writing of any of the following events promptly upon (but in no event
later than five (5) Business Days after) a Financial Officer or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:

 

16

--------------------------------------------------------------------------------


 

(i)            Notice of Purchase and Sale Termination Event, Unmatured Purchase
and Sale Termination Event, Event of Default or Unmatured Event of Default.  A
statement of a Financial Officer of such Originator setting forth details of any
Purchase and Sale Termination Event (as defined in Section 8.1), Unmatured
Purchase and Sale Termination Event (as defined in Section 8.1), Event of
Default or Unmatured Event of Default that has occurred and is continuing and
the action that such Originator proposes to take with respect thereto.

 

(ii)           Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding with respect to such Originator, the
Buyer, the Servicer, the Performance Guarantor, or any other Originator, that
with respect to any Person other than the Buyer, could reasonably be expected to
have a Material Adverse Effect.

 

(iii)          Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon
Receivables or Related Rights or any portion thereof, (B) any Person other than
the Buyer, the Servicer or the Administrative Agent shall obtain any rights or
direct any action with respect to any Collection Account (or related Collection)
or (C) any Obligor shall receive any change in payment instructions with respect
to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent.

 

(iv)          Name Changes.  Any change in such Originator’s name, jurisdiction
of organization or any other change requiring the amendment of UCC financing
statements filed against such Originator.

 

(v)           Change in Accountants or Accounting Policy.  Any change in (i) the
external accountants of such Originator, the Servicer, any other Originator or
the Parent or (ii) any material accounting policy of such Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
such Originator accounts for the Receivables shall be deemed “material” for such
purpose).

 

(c)           Conduct of Business; Preservation of Existence.  Each Originator
will carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted or
other fields complimentary or ancillary thereto and will do all things necessary
to preserve and keep in full force and effect its existence and, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect, its franchises, authority to do business in each jurisdiction in which
its business is conducted, licenses, patents, trademarks, copyrights and other
proprietary rights; provided however, that nothing in this paragraph (c) shall
prevent any transaction permitted by paragraph (o) below or not otherwise
prohibited by this Agreement or any other Transaction Document.

 

17

--------------------------------------------------------------------------------


 

(d)           Compliance with Laws.  Each Originator will comply with all
Applicable Laws, except in such instance where any failure to comply therewith,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(e)           Furnishing of Information and Inspection of Receivables.  Each
Originator will furnish or cause to be furnished to the Buyer and the
Administrative Agent, from time to time, such information with respect to the
Pool Receivables as the Buyer, the Administrative Agent or any Lender may
reasonably request.  Each Originator will, at such Originator’s expense, during
regular business hours upon reasonable prior written notice, permit the Buyer
and/or the Administrative Agent or their agents or representatives to
(i) examine and make copies of and abstracts from all books and records relating
to the Pool Receivables or other Collateral, (ii) visit the offices and
properties of such Originator for the purpose of examining such books and
records, and (iii) discuss matters relating to the Pool Receivables, other
Collateral or such Originator’s performance under hereunder or under the
Transaction Documents to which it is a party with any of the officers, directors
or employees of such Originator and its independent accountants, in each case,
having knowledge of such matters; provided, that unless an Event of Default has
occurred and is continuing, (A) the Originators, the Borrower and the Servicer
shall be required to reimburse the Buyer and the Administrative Agent, together,
for only one (1) combined review of the Originators pursuant to this
Section 6.1(e), of the Borrower pursuant to Section 7.01(g) of the Receivables
Financing Agreement and of the Servicer pursuant to Section 7.02(e) of the
Receivables Financing Agreement in any twelve-month period and (B) the Buyer and
the Administrative Agent hereby agree to coordinate their audits.

 

(f)            Payments on Receivables, Collection Accounts.  Each Originator
will, at all times, instruct all Obligors to deliver payments on the Pool
Receivables, free and clear of and without deduction for any taxes, to a
Collection Account or a Collection.  If any payments on the Pool Receivables or
other Collections are received by an Originator, the Buyer or the Servicer, it
shall hold (or cause such Originator, the Buyer or the Servicer to hold) such
payments in trust for the benefit of the Buyer (and the Administrative Agent and
the Lenders as the Buyer’s assignees) and promptly (but in any event within two
(2) Business Days after becoming aware of such receipt) remit such funds into a
Collection Account.  The Originators will cause each Collection Bank to comply
with the terms of each applicable Collection Agreement.  The Originators shall
use commercially reasonable efforts to ensure that no funds other than
Collections on Pool Receivables and other Collateral to be deposited into any
Collection Account.  If such funds are nevertheless deposited into any
Collection Account, the Originators will cause the Servicer to, within two
(2) Business Days, identify and transfer such funds out of the Collection
Account to (or pursuant to the instructions of) the Person entitled to such
funds.  The Originators will not, and will not permit any other Person, to
commingle Collections with any other funds.  The Originators shall only add (or
permit the Servicer to add) a Collection Account (or a related Collection), or a
Collection Bank to those listed in the Receivables Financing Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of a Collection Agreement (or an amendment thereto) in form
and substance reasonably acceptable to the Administrative Agent from the
applicable Collection Bank.  The Originators shall only terminate (or permit the
Servicer to terminate) a Collection Bank or close a Collection Account (or a
related Collection) with the prior written consent of the Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

(g)           Sales, Liens, etc.  Except as otherwise provided herein, no
Originator will sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Pool Receivable or other Related Rights, or assign any right to receive
income in respect thereof.

 

(h)           Extension or Amendment of Pool Receivables.  Except as otherwise
permitted by the Receivables Financing Agreement, no Originator will, or will
permit the Servicer to, alter the delinquency status or adjust the Outstanding
Balance or otherwise modify the terms of any Pool Receivable in any material
respect, or amend, modify or waive, in any material respect, any term or
condition of any related Contract.  Each Originator shall at its expense, timely
and fully perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Pool Receivables, and timely and fully comply with the Credit and
Collection Policy with regard to each Pool Receivable and the related Contract.

 

(i)            Fundamental Changes.  Each Originator shall not make any change
in such Originator’s name, location or making any other change in such
Originator’s identity or corporate structure that could impair or otherwise
render any UCC financing statement filed in connection with this Agreement or
the Receivables Financing Agreement “seriously misleading” as such term (or
similar term) is used in the applicable UCC, in each case, unless the Buyer, the
Administrative Agent and each Lender have each (A) received 30 days’ prior
notice thereof, (B) received executed copies of all documents, certificates and
opinions (including, without limitation, opinions relating to bankruptcy and UCC
matters) as the Buyer or the Administrative Agent shall reasonably request and
(C) been reasonably satisfied that all other action to perfect and protect the
interests of the Buyer and the Administrative Agent, on behalf of the Lenders,
in and to the Receivables to be sold by it hereunder and other Related Rights,
as reasonably requested by the Buyer or the Administrative Agent shall have been
taken by, and at the expense of, such Originator (including the filing of any
UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3).

 

(j)            Change in Credit and Collection Policy.  No Originator will make,
or direct the Servicer to make, any change in the Credit and Collection Policy
that would be reasonably expected to either (x) have a material adverse effect
on the collectability of the Pool Receivables or (y) have a Borrower Material
Adverse Effect or a Material Adverse Effect, in each case, without the prior
written consent of the Administrative Agent and the Majority Lenders.  Promptly
following any material change in the Credit and Collection Policy, the
Originator will deliver a copy of the updated Credit and Collection Policy to
the Buyer and Administrative Agent (for itself and on behalf of each Lender).

 

(k)           Records.  Each Originator will maintain and implement (or cause to
be maintained and implemented) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause to be kept and maintained) all documents, books,
records, computer tapes and disks and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including records adequate
to

 

19

--------------------------------------------------------------------------------


 

permit the daily identification of each Pool Receivable and all Collections of
and adjustments to each existing Pool Receivable).

 

(l)            Ownership Interest, Etc.  Each Originator shall, at its expense,
take all action necessary to establish and maintain a valid and enforceable
ownership or security interest in the Pool Receivables and that portion of the
Related Rights in which an ownership or security interest may be created under
the UCC and Collections with respect thereto, and a first priority perfected
security interest in (i) the Pool Receivables and (ii) that portion of the
Collateral in which a security interest may be perfected by the filing of a
financing statement under the UCC, in each case free and clear of any Adverse
Claim, in favor of the Buyer (and the Administrative Agent (on behalf of the
Lenders), as the Buyer’s assignee), including taking such action to perfect,
protect or more fully evidence the interest of the Buyer (and the Administrative
Agent (on behalf of the Lenders), as the Buyer’s assignee) as the Buyer, the
Administrative Agent or any Lender may reasonably request.  In order to evidence
the security interests of the Administrative Agent under this Agreement, such
Originator shall, from time to time take such action, or execute (if necessary)
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables and that portion of the  Related Rights in
which a security interest may be perfected by the filing of a financing
statement under the UCC and Collections.  Such Originator shall, from time to
time and within the time limits established by law, prepare and present to the
Administrative Agent for the Administrative Agent’s authorization and approval,
all financing statements, amendments, continuations or initial financing
statements in lieu of a continuation statement, or other filings necessary to
continue, maintain and perfect the Administrative Agent’s security interest as a
first-priority interest.  The Administrative Agent’s approval of such filings
shall authorize such Originator to file such financing statements under the UCC
without the signature of such Originator, any other Originator or the
Administrative Agent where allowed by Applicable Law.  Notwithstanding anything
else in the Transaction Documents to the contrary, such Originator shall not
have any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.

 

(m)          Further Assurances.  Each Originator hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or that the Buyer or the Administrative Agent may
reasonably request, to perfect, protect or more fully evidence the purchases and
contributions made hereunder or under the Receivables Financing Agreement and/or
security interest granted pursuant to the Receivables Financing Agreement or any
other Transaction Document, or to enable the Buyer or the Administrative Agent
(on behalf of the Lenders) to exercise and enforce their respective rights and
remedies hereunder, under the Receivables Financing Agreement or under any other
Transaction Document.  Without limiting the foregoing, such Originator hereby
authorizes, and will, upon the request of the Buyer or the Administrative Agent,
at such Originator’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or that the Buyer or
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.

 

20

--------------------------------------------------------------------------------


 

(n)           Mergers, Acquisitions, Sales, etc. No Originator shall (i) be a
party to any merger, consolidation or other restructuring, except a merger,
consolidation or other restructuring where the Buyer, the Administrative Agent
and each Lender have each (A) received 30 days’ prior notice thereof,
(B) received executed copies of all documents, certificates and opinions
(including, without limitation, opinions relating to bankruptcy and UCC matters)
as the Buyer or the Administrative Agent shall reasonably request and (C) been
reasonably satisfied that all other action to perfect and protect the interests
of the Buyer and the Administrative Agent, on behalf of the Lenders, in and to
the Receivables to be sold by it hereunder and that portion of the other Related
Rights in which a security interest may be perfected by the filing of a
financing statement under the UCC, as reasonably requested by the Buyer or the
Administrative Agent  shall have been taken by, and at the expense of, such
Originator (including the filing of any UCC financing statements, the receipt of
certificates and other requested documents from public officials and all such
other actions required pursuant to Section 7.3) or (ii) directly or indirectly
sell, transfer, assign, convey or lease (A) whether in one or a series of
transactions, all or substantially all of its assets (other than as permitted
by, and pursuant to, the Borrower’s Limited Liability Company Agreement and this
Agreement) or (B) any Receivables or any interest therein (in each case, other
than pursuant to this Agreement).

 

(o)           Frequency of Billing.  Each Originator shall prepare and deliver
(or cause to be prepared and delivered) invoices with respect to all Receivables
in accordance with the Credit and Collection Policies, but in any event no less
frequently than as required under the Contract related to such Receivable.

 

(p)           Receivables Not to Be Evidenced by Promissory Notes or Chattel
Paper.  No Originator shall take any action to cause or permit any Receivable
created, acquired or originated by it to become evidenced by any “instrument” or
“chattel paper” (as defined in the applicable UCC) without the prior written
consent of the Buyer and the Administrative Agent.

 

(q)           Anti-Money Laundering/International Trade Law Compliance.  Such
Originator will not become a Sanctioned Person.  Such Originator, either in its
own right or through any third party, will not use the proceeds from the sale of
the Receivables to fund any operations in, finance any investments or activities
in, or, make any payments to, a Sanctioned Country or Sanctioned Person in
violation of any Anti-Terrorism Law.  Such Originator shall comply with all
Anti-Terrorism Laws.  Such Originator shall promptly notify the Administrative
Agent and each Lender in writing upon the occurrence of a Reportable Compliance
Event.

 

(r)            Each Originator (or the Servicer on its behalf) shall have placed
on the most recent, and have taken all steps reasonably necessary to ensure that
there shall be placed on each subsequent, data processing report that it
generates which are of the type that a proposed purchaser or lender would use to
evaluate the Receivables, the following legend (or the substantive equivalent
thereof):  “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD PURSUANT TO A
PURCHASE AND SALE AGREEMENT, DATED AS OF MARCH 22, 2016, AS AMENDED, BETWEEN
EACH OF THE ENTITIES LISTED ON SCHEDULE I THERETO, AS ORIGINATORS, PRA
HOLDINGS, INC., AS SERVICER AND PRA RECEIVABLES LLC, AS BUYER; AND THE
RECEIVABLES DESCRIBED HEREIN HAVE BEEN PLEDGED TO PNC BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, PURSUANT TO A RECEIVABLES FINANCING
AGREEMENT, DATED AS OF

 

21

--------------------------------------------------------------------------------


 

MARCH 22, 2016, AS AMENDED, AMONG PRA RECEIVABLES LLC, AS BORROWER, PRA
HOLDINGS, INC., AS SERVICER, THE VARIOUS LENDERS FROM TIME TO TIME PARTY THERETO
AND PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT”.

 

(s)            Buyer’s Tax Status.  Neither Holdings nor any Originator shall
take or cause any action to be taken that could result in the Buyer (i) being
treated other than as a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes or (ii) becoming an
association taxable as a corporation or a publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes.

 

(t)            Subordinated Notes, Etc.  Such Originator will not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Subordinated Note.

 

SECTION 6.2  Separateness Covenants.  Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates.  Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person.  Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order to ensure that the Buyer is at all times in compliance with
Section 7.03 of the Receivables Financing Agreement.

 

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES

 

SECTION 7.1  Rights of the Buyer.  Each Originator hereby authorizes the Buyer,
the Servicer or their respective designees or assignees under the Receivables
Financing Agreement (including, without limitation, the Administrative Agent) to
take any and all steps in such Originator’s name necessary, in their respective
determination, to collect all amounts due under any and all Receivables sold,
contributed or otherwise conveyed or purported to be conveyed by it hereunder,
including, without limitation, endorsing the name of such Originator on checks
and other instruments representing Collections and enforcing such Receivables
and the provisions of the related Contracts that concern payment and/or
enforcement of rights to payment; provided, however, the Administrative Agent
shall not take any of the foregoing actions unless an Event of Default has
occurred and is continuing.

 

SECTION 7.2  Responsibilities of the Originators.  Anything herein to the
contrary notwithstanding:

 

22

--------------------------------------------------------------------------------


 

(a)           Each Originator shall perform its obligations hereunder, and the
exercise by the Buyer or its designee of its rights hereunder shall not relieve
such Originator from such obligations.

 

(b)           None of the Buyer, the Lenders or the Administrative Agent shall
have any obligation or liability to any Obligor or any other third Person with
respect to any Receivables, Contracts related thereto or any other related
agreements, nor shall the Buyer, the Lenders or the Administrative Agent be
obligated to perform any of the obligations of such Originator thereunder.

 

(c)           Each Originator hereby grants to the Buyer and the Administrative
Agent an irrevocable power-of-attorney, with full power of substitution, coupled
with an interest, during the occurrence and continuation of an Event of Default
to take in the name of such Originator all steps necessary or advisable to
endorse, negotiate or otherwise realize on any writing or other right of any
kind held or transmitted by such Originator or transmitted or received by the
Buyer or the Administrative Agent (whether or not from such Originator) in
connection with any Receivable sold, contributed or otherwise conveyed or
purported to be conveyed by it hereunder or Related Right.

 

SECTION 7.3  Further Action Evidencing Purchases.  On or prior to the Closing
Date, each Originator shall mark its master data processing records evidencing
Pool Receivables and Contracts with a legend, acceptable to the Buyer and the
Administrative Agent (it being understood and agreed that a legend substantially
in the form set forth in Section 6.1(s) is acceptable), evidencing that the Pool
Receivables have been transferred in accordance with this Agreement and none of
the Originators or Servicer shall change or remove such notation without the
consent of the Buyer and the Administrative Agent.  Each Originator agrees that
from time to time, at its expense, it will promptly execute (if applicable) and
deliver all further instruments and documents, and take all further action that
the Buyer, the Servicer, the Administrative Agent or any Lender may reasonably
request in order to perfect, protect or more fully evidence the Receivables and
that portion of the Related Rights in which a security interest may be perfected
by the filing of a financing statement under the UCC that was or will be
purchased by or contributed to the Buyer hereunder, or to enable the Buyer to
exercise or enforce any of its rights hereunder or under any other Transaction
Document.  Without limiting the generality of the foregoing, upon the request of
the Buyer, the Administrative Agent or any Lender, such Originator will execute
(if applicable), authorize and file such financing or continuation statements,
or amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary.

 

Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights sold or
otherwise conveyed or purported to be conveyed by it hereunder and now existing
or hereafter generated by such Originator.  If any Originator fails to perform
any of its agreements or obligations under this Agreement, the Buyer or its
designee or assignee (including, without limitation, the Administrative Agent)
may (but shall not be required to) itself perform, or cause the performance of,
such agreement or obligation, and the expenses of the

 

23

--------------------------------------------------------------------------------


 

Buyer or its designee or assignee (including, without limitation, the
Administrative Agent) incurred in connection therewith shall be payable by such
Originator.

 

SECTION 7.4  Application of Collections.  Any payment by an Obligor in respect
of any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor.

 

SECTION 7.5  Performance of Obligations.  Each Originator shall (i) perform all
of its obligations under the Contracts related to the Receivables generated by
such Originator to the same extent as if interests in such Receivables had not
been transferred hereunder, and the exercise by the Buyer or the Administrative
Agent of its rights hereunder shall not relieve any Originator from any such
obligations and (ii) pay when due any taxes, including, without limitation, any
sales taxes payable in connection with the Receivables generated by such
Originator and their creation and satisfaction.

 

ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS

 

SECTION 8.1  Purchase and Sale Termination Events.  Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event” (each event which with notice or the passage of time or
both would become a Purchase and Sale Termination Event being referred to herein
as an “Unmatured Purchase and Sale Termination Event”):

 

(a)           the Termination Date shall have occurred;

 

(b)           any Originator shall fail to make when due any payment or deposit
to be made by it under this Agreement or any other Transaction Document to which
it is a party and such failure shall remain unremedied for two (2) Business
Days;

 

(c)           any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered pursuant hereto or thereto shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; provided, that no breach of a representation or warranty set forth in
Sections 5.5, 5.12, 5.20, 5.22, 5.23 or 5.27 shall constitute a Purchase and
Sale Termination Event pursuant to this clause (c) if credit has been given for
a reduction of the Purchase Price, the outstanding principal balance of the
applicable Subordinated Note has been reduced or the applicable Originator has
made a cash payment to the Buyer, in any case, as required pursuant to
Section 3.3(c) with respect to such breach;

 

(d)           any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Transaction
Document to which it is a party

 

24

--------------------------------------------------------------------------------


 

on its part to be performed or observed and such failure shall continue
unremedied for ten (10) Business Days after such Originator has knowledge or
receives written notice thereof; or

 

(e)           any Insolvency Proceeding shall be instituted against any
Originator and such proceeding instituted against any Originator (but not
instituted by such Person) is not controverted within thirty (30) days after
commencement of such proceeding or not dismissed within sixty (60) days after
commencement of such proceeding, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur.

 

SECTION 8.2  Remedies.

 

(a)           Optional Termination.  Upon the occurrence and during the
continuation of a Purchase and Sale Termination Event, the Buyer (and not the
Servicer), with the prior written consent of the Administrative Agent shall have
the option, by notice to the Originators (with a copy to the Administrative
Agent and the Lenders), to declare the Purchase Facility terminated.

 

(b)           Remedies Cumulative.  Upon any termination of the Purchase
Facility pursuant to Section 8.2(a), the Buyer (and the Administrative Agent as
Buyer’s assignee) shall have, in addition to all other rights and remedies under
this Agreement, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative.

 

ARTICLE IX
INDEMNIFICATION

 

SECTION 9.1  Indemnities by the Originators.  Without limiting any other rights
that the Buyer may have hereunder or under Applicable Law, each Originator,
hereby agrees to indemnify the Buyer, each of its officers, directors,
employees, agents, employees and respective assigns, the Administrative Agent
and each Lender (each of the foregoing Persons being individually called a
“Purchase and Sale Indemnified Party”), forthwith on demand, from and against
any and all damages, claims, losses, judgments, liabilities, penalties and
related reasonable costs and expenses (including Attorney Costs) (all of the
foregoing being collectively called “Purchase and Sale Indemnified Amounts”)
awarded against or incurred by any of them arising out of, relating to or in
connection with:

 

(a)           the breach of any representation or warranty made or deemed made
by such Originator (or any employee, officer or agent of such Originator) under
or in connection with this Agreement or any of the other Transaction Documents,
or any information or report delivered by or on behalf of such Originator
pursuant hereto or thereto which shall have been untrue or incorrect when made
or deemed made or delivered;

 

(b)           the transfer by such Originator of any interest in any Pool
Receivable or Related Right other than the transfer of any Pool Receivable and
Related Security to the Buyer pursuant to this Agreement and the grant of a
security interest to the Buyer pursuant to this Agreement;

 

25

--------------------------------------------------------------------------------


 

(c)           the failure by such Originator to comply with the terms of any
Transaction Document or with any Applicable Law with respect to any Pool
Receivable or the related Contract; or the failure of any Pool Receivable or the
related Contract to conform to any such Applicable Law;

 

(d)           the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Pool Receivables (and all Related Security) originated by
such Originator against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim;

 

(e)           the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Pool Receivable or the Related Rights;

 

(f)            any suit or claim related to the Pool Receivables originated by
such Originator (including any products liability or environmental liability
claim arising out of or in connection with the property, products or services
that are the subject of any Pool Receivable originated by such Originator);

 

(g)           any failure of such Originator to perform any its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Policy in regard to each Pool Receivable;

 

(h)           the commingling of Collections of Pool Receivables by such
Originator at any time with other funds;

 

(i)            the failure or delay to provide any Obligor with an invoice or
other evidence of indebtedness;

 

(j)            any investigation, litigation or proceeding (actual or
threatened) with respect to such Originator related to this Agreement or any
other Transaction Document or in respect of any Pool Receivable or any Related
Rights;

 

(k)           any claim brought by any Person other than a Purchase and Sale
Indemnified Party arising from any activity by such Originator or any Affiliate
of such Originator in servicing, administering or collecting any Pool
Receivable;

 

(l)            the failure by such Originator to pay when due any taxes,
including, without limitation, sales, excise or personal property taxes;

 

(m)          any dispute, claim, offset, setoff or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Pool
Receivable (including, without limitation, a defense based on such Pool
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of goods or the rendering of services
related to such Pool Receivable or the furnishing or failure to furnish any such
goods or services or other

 

26

--------------------------------------------------------------------------------


 

similar claim or defense not arising from the financial inability of any Obligor
to pay undisputed indebtedness;

 

(n)           any tax or governmental fee or charge, all interest and penalties
thereon or with respect thereto, and all out-of-pocket costs and expenses,
including without limitation Attorney Costs in defending against the same, which
are required to be paid by reason of the purchase or ownership of the
Receivables generated by such Originator or any Related Rights connected with
any such Receivables;

 

(o)           any amounts of Indemnified Taxes and/or other amounts paid or
payable by the Buyer under Section 4.03 of the Receivables Financing Agreement,
in each case without duplication;

 

(p)           any taxes imposed on the Buyer’s income, capital, or revenue, or
any liability of the Buyer attributable to Taxes of any Person under Treasury
Regulation section 1.1502-6 (or any similar provision of state, local or foreign
law), as a transferee or successor, by contract, operation of law or otherwise;
or

 

(q)           any action taken by the Administrative Agent as attorney-in-fact
for such Originator pursuant to this Agreement or any other Transaction
Document;

 

provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted solely from the gross
negligence or willful misconduct of a Purchase and Sale Indemnified Party or
(y) constitute recourse with respect to a Pool Receivable by reason of the
bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor.

 

Notwithstanding anything to the contrary in this Agreement, solely for purposes
of such Originator’s indemnification obligations in this Article IX, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a material adverse effect or similar concepts of materiality
shall be deemed to be not so qualified.

 

If for any reason the foregoing indemnification is (other than pursuant to the
immediately preceding proviso) unavailable to any Purchase and Sale Indemnified
Party or insufficient to hold it harmless, then the Originators, jointly and
severally, shall contribute to the amount paid or payable by such Purchase and
Sale Indemnified Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative economic interests of
such Originator and its Affiliates, on the one hand, and such Purchase and Sale
Indemnified Party, on the other hand, in the matters contemplated by this
Agreement as well as the relative fault of such Originator and its Affiliates
and such Purchase and Sale Indemnified Party with respect to such loss, claim,
damage or liability and any other relevant equitable considerations.  The
reimbursement, indemnity and contribution obligations of such Originator under
this Section shall be in addition to (but without duplication of) any liability
which such Originator may otherwise have, shall extend upon the same terms and
conditions to Purchase and Sale Indemnified Party, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of such Originator and the Purchase and Sale Indemnified

 

27

--------------------------------------------------------------------------------


 

Parties.  Any indemnification or contribution under this Section shall survive
the termination of this Agreement.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.1  Amendments, etc.

 

(a)           The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer, the Servicer and each Originator, with the prior written
consent of the Administrative Agent and the Majority Lenders.

 

(b)           No failure or delay on the part of the Buyer, the Servicer, any
Originator, the Administrative Agent or any third-party beneficiary in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No notice to or demand on the Buyer, the Servicer or any Originator in any case
shall entitle it to any notice or demand in similar or other circumstances.  No
waiver or approval by the Buyer, the Administrative Agent or the Servicer under
this Agreement shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions.  No waiver or approval under
this Agreement shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

 

(c)           The Transaction Documents contain a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter thereof and shall constitute the entire agreement among the parties
hereto with respect to the subject matter thereof, superseding all prior oral or
written understandings.

 

SECTION 10.2  Notices, etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule V hereof or at such other address or facsimile number
as shall be designated by such party in a written notice to the other parties
hereto or in the case of the Administrative Agent or any Lender, at their
respective address for notices pursuant to the Receivables Financing Agreement. 
All such notices and communications shall be effective (i) if delivered by
overnight mail, when received, and (ii) if transmitted by facsimile or
electronic mail, when sent, receipt confirmed by telephone or electronic means.

 

SECTION 10.3  No Waiver; Cumulative Remedies.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  Without limiting
the foregoing, Holdings and each Originator hereby authorizes the Buyer, the
Administrative Agent and each Lender (collectively, the “Set-off Parties”), at
any time and from time to time, to the fullest extent permitted by law, to set
off, against any obligations of Holdings or such Originator to such Set-off
Party arising in connection with the Transaction Documents (including, without
limitation, amounts payable pursuant to Section 9.1) that are then due and
payable or that are not

 

28

--------------------------------------------------------------------------------


 

then due and payable but have accrued, any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and any and all
indebtedness at any time owing by, any Set-off Party to or for the credit or the
account of such Originator.

 

SECTION 10.4  Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Buyer and each Originator and their
respective successors and permitted assigns.  No Originator may assign any of
its rights hereunder or any interest herein without the prior written consent of
the Buyer, the Administrative Agent and each Lender, except as otherwise herein
specifically provided.  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as the parties hereto
shall agree.  The rights and remedies with respect to any breach of any
representation and warranty made by any Originator pursuant to Article V and the
indemnification and payment provisions of Article IX and Section 10.6 shall be
continuing and shall survive any termination of this Agreement.

 

SECTION 10.5  Governing Law.  EXCEPT AS DESCRIBED BELOW, THIS
AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION OF A SECURITY INTEREST OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

SECTION 10.6  Costs, Expenses and Taxes.  In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
agrees to pay on demand:

 

(a)           to the Buyer (and any successor and permitted assigns thereof) and
any third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement (together
with any Subordinated Note and all amendments, restatements, supplements,
consents and waivers, if any, from time to time hereto or thereto), including,
without limitation, (i) the reasonable Attorney Costs for the Buyer (and any
successor and permitted assigns thereof) and any third-party beneficiary of the
Buyer’s rights hereunder or thereunder with respect thereto and with respect to
advising any such Person as to their rights and remedies under this Agreement,
any Subordinated Note and the other Transaction Documents and (ii) subject to
Section 6.1(e), reasonable accountants’, auditors’ and consultants’ fees and
expenses for the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder or thereunder incurred
in connection with the administration and maintenance of this Agreement or
advising any such Person as to their rights and remedies under this Agreement or
as to any actual or reasonably claimed breach of this Agreement, any
Subordinated Note or any other Transaction Document;

 

(b)           to the Buyer (and any successor and permitted assigns thereof) and
any third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and

 

29

--------------------------------------------------------------------------------


 

expenses (including reasonable Attorney Costs), of any such Person incurred in
connection with the enforcement of any of their respective rights or remedies
under the provisions of this Agreement, any Subordinated Note and the other
Transaction Documents; and

 

(c)           all stamp, franchise and other taxes and fees payable in
connection with the execution, delivery, filing and recording of this Agreement,
any Subordinated Note or the other Transaction Documents to be delivered
hereunder, and agrees to indemnify each Purchase and Sale Indemnified Party
against any liabilities with respect to or resulting from any delay in paying or
omitting to pay such taxes and fees.

 

SECTION 10.7  SUBMISSION TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES
HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)           EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT
AT ITS ADDRESS SPECIFIED IN SCHEDULE IV.  NOTHING IN THIS SECTION 10.7 SHALL
AFFECT THE RIGHT OF THE PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

SECTION 10.8  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

SECTION 10.9  Captions and Cross References; Incorporation by Reference.  The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be.  The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.

 

30

--------------------------------------------------------------------------------


 

SECTION 10.10  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

SECTION 10.11  Acknowledgment and Agreement.  By execution below, each
Originator expressly acknowledges and agrees that all of the Buyer’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Buyer to the Administrative Agent (for the benefit of
the Lenders) pursuant to the Receivables Financing Agreement, and each
Originator consents to such assignment.  Each of the parties hereto acknowledges
and agrees that the Lenders and the Administrative Agent are third-party
beneficiaries of the rights of the Buyer arising hereunder and under the other
Transaction Documents to which any Originator is a party, and notwithstanding
anything to the contrary contained herein or in any other Transaction Document,
during the occurrence and continuation of an Event of Default under the
Receivables Financing Agreement, the Administrative Agent, and not the Buyer,
shall have the sole right to exercise all such rights and related remedies.

 

SECTION 10.12  No Proceeding.  Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date.  Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Subordinated Note or otherwise
to such Originator pursuant to this Agreement unless the Buyer has received
funds which may, subject to Section 3.01 of the Receivables Financing Agreement,
be used to make such payment.  Any amount which the Buyer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or corporate obligation of the
Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied.  The agreements in this
Section 10.12 shall survive any termination of this Agreement.

 

SECTION 10.13  Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

 

SECTION 10.14  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[Signature Pages Follow]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

 

PRA RECEIVABLES LLC,

 

as Buyer

 

 

 

 

 

By:

/s/ Mike Bonello

 

Name: Mike Bonello

 

Title: Senior Vice President, Accounting & Corporate Controller

 

 

 

 

 

PRA HOLDINGS, INC.,

 

as Servicer

 

 

 

 

 

By:

/s/ Mike Bonello

 

Name: Mike Bonello

 

Title: Senior Vice President, Accounting & Corporate Controller

 

 

 

 

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.,

 

as an Originator

 

 

 

 

 

By:

/s/ Mike Bonello

 

Name: Mike Bonello

 

Title: Senior Vice President, Accounting & Corporate Controller

 

 

 

 

 

RESEARCH PHARMACEUTICAL SERVICES, INC.,

 

as an Originator

 

 

 

 

 

By:

/s/ Mike Bonello

 

Name: Mike Bonello

 

Title: Senior Vice President, Accounting & Corporate Controller

 

Purchase and Sale Agreement

 

S-1

--------------------------------------------------------------------------------


 

Schedule I

 

LIST AND LOCATION OF EACH ORIGINATOR

 

Originator

 

Location

Pharmaceutical Research Associates, Inc.

 

Virginia

Research Pharmaceutical Services, Inc.

 

Delaware

 

Purchase and Sale Agreement

 

Schedule I-1

--------------------------------------------------------------------------------


 

Schedule II

 

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

 

Location of Books and Records

Pharmaceutical Research Associates, Inc.

 

4130 ParkLake Avenue
Suite 400
Raligh, NC 27612

Research Pharmaceutical Services, Inc.

 

731 Arbor Way
Suite 100
Blue Bell, PA 19422

 

Purchase and Sale Agreement

 

Schedule II-1

--------------------------------------------------------------------------------


 

Schedule III

 

TRADE NAMES

 

None.

 

Purchase and Sale Agreement

 

Schedule III-1

--------------------------------------------------------------------------------


 

Schedule IV

 

ACTIONS/SUITS

 

None.

 

Purchase and Sale Agreement

 

Schedule IV-1

--------------------------------------------------------------------------------


 

Schedule V

 

NOTICE ADDRESSES

 

PRA RECEIVABLES LLC

4130 ParkLake Avenue

Suite 400

Raleigh, NC  27612

 

PRA HOLDINGS, INC.

4130 ParkLake Avenue

Suite 400

Raleigh, NC  27612

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.

4130 ParkLake Avenue

Suite 400

Raleigh, NC  27612

 

RESEARCH PHARMACEUTICAL SERVICES, INC.

731 Arbor Way

Suite 100

Blue Bell, PA 19422

 

Purchase and Sale Agreement

 

Schedule V-1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF PURCHASE REPORT

 

Originator:                                      [Name of Originator]

 

Purchaser:                                       PRA Receivables LLC

 

Payment Date:                                  , 20   

 

1.                                      Outstanding Balance of Receivables
[Purchased] [Contributed to the Capital of Purchaser] [on the Closing
Date][during the preceding Fiscal Month]:                                     

 

2.                                      Fair Market Value
Discount:                                     

 

1/{1 + (Prime Rate x Days’ Sales Outstanding)}

                                                       365

 

Where:

 

Prime Rate   =

 

Days’ Sales Outstanding   =

 

3.                                      Purchase Price  (1 x 2)  =  $           

 

4.                                      Reductions in the Purchase Price  =  $
          

 

5.                                      Net Purchase Price  (3 – 4)  =  $
          

 

Purchase and Sale Agreement

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF SUBORDINATED NOTE

 

New York, New York
[    ], 20[  ]

 

FOR VALUE RECEIVED, the undersigned, PRA Receivables LLC, a Delaware limited
liability company (the “Buyer”), promises to pay to [                ], a
[              ] (the “Originator”), on the terms and subject to the conditions
set forth herein and in the Purchase and Sale Agreement referred to below, the
aggregate unpaid Purchase Price of all Receivables purchased by the Buyer from
the Originator pursuant to such Purchase and Sale Agreement, as such unpaid
Purchase Price is shown in the records of the Servicer.

 

1.                                      Purchase and Sale Agreement.  This
Subordinated Note is one of the Subordinated Notes described in, and is subject
to the terms and conditions set forth in, that certain Purchase and Sale
Agreement dated as of March 22, 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Purchase and Sale
Agreement”), among the Buyer, PRA Holdings, Inc., as Servicer, the Originator,
and the other originators from time to time party thereto.  Reference is hereby
made to the Purchase and Sale Agreement for a statement of certain other rights
and obligations of the Buyer and the Originator.

 

2.                                      Definitions.  Capitalized terms used
(but not defined) herein have the meanings assigned thereto in the Purchase and
Sale Agreement and in Article I of the Receivables Financing Agreement (as
defined in the Purchase and Sale Agreement).  In addition, as used herein, the
following terms have the following meanings:

 

“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.

 

“Note Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Final Payout Date.

 

“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, the per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate, or, if such
rate is no longer quoted therein, any similar rate quoted therein or any similar
release by the Federal Reserve Board.

 

“Senior Interest Holders” means, collectively, the Lenders, the Administrative
Agent, the Borrower Indemnified Parties, the Servicer Indemnified Parties and
the Affected Persons.

 

“Senior Interests” means, collectively, (i) the Aggregate Interest, (ii) the
Aggregate Capital, (iii) the fees referred to in Section 2.03 of the Receivables
Financing

 

Purchase and Sale Agreement

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Agreement, (iv) all amounts payable pursuant to Sections 4.01, 4.02, 4.03, 11.01
or 12.04 of the Receivables Financing Agreement and (v) all other obligations of
the Buyer and the Servicer that are due and payable, to (a) the Lenders, the
Administrative Agent and their respective successors, permitted transferees and
assigns arising in connection with the Transaction Documents and (b) any
Borrower Indemnified Party, Servicer Indemnified Party or Affected Person
arising in connection with the Receivables Financing Agreement or any other
Transaction Document, in each case, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, together with any and all interest accruing on any such
amount after the commencement of any Bankruptcy Proceedings, notwithstanding any
provision or rule of law that might restrict the rights of any Senior Interest
Holder, as against the Buyer or anyone else, to collect such interest.

 

“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.

 

3.                                      Interest.  Subject to the Subordination
Provisions set forth below, the Buyer promises to pay interest on this
Subordinated Note as follows: to (but excluding) the date on which the entire
aggregate unpaid Purchase Price is fully paid, the aggregate unpaid Purchase
Price from time to time outstanding shall bear interest at a rate per annum
equal to the Prime Rate.

 

4.                                      Interest Payment Dates.  Subject to the
Subordination Provisions set forth below, the Buyer shall pay accrued interest
on this Subordinated Note on each Monthly Settlement Date, and shall pay accrued
interest on the amount of each principal payment made in cash on a date other
than a Monthly Settlement Date at the time of such principal payment.

 

5.                                      Basis of Computation.  Interest accrued
hereunder shall be computed for the actual number of days elapsed on the basis
of a 365- or 366-day year, as the case may be.

 

6.                                      Principal Payment Dates.  Subject to the
Subordination Provisions set forth below, payments of the principal amount of
this Subordinated Note shall be made as follows:

 

(a)                                 The principal amount of this Subordinated
Note shall be reduced by an amount equal to each payment deemed made pursuant to
Section 3.3 of the Purchase and Sale Agreement.

 

(b)                                 The entire outstanding principal amount of
this Subordinated Note shall be paid on the Note Maturity Date.

 

(c)                                  Subject to the Subordination Provisions set
forth below, the principal amount of and accrued interest on this Subordinated
Note may be prepaid by, and in the sole discretion of the Buyer, on any Business
Day without premium or penalty.

 

7.                                      Payment Mechanics.  All payments of
principal and interest hereunder are to be made in lawful money of the United
States of America in the manner specified in Article III of the Purchase and
Sale Agreement.

 

Exhibit B-2

--------------------------------------------------------------------------------


 

8.                                      Enforcement Expenses.  In addition to
and not in limitation of the foregoing, but subject to the Subordination
Provisions set forth below and to any limitation imposed by Applicable Law, the
Buyer agrees to pay all expenses in accordance with Section 10.6 of the Purchase
and Sale Agreement.

 

9.                                      Subordination Provisions. The Buyer
covenants and agrees, and the Originator and any other holder of this
Subordinated Note (collectively, the Originator and any such other holder are
called the “Holder”), by its acceptance of this Subordinated Note, likewise
covenants and agrees on behalf of itself and any Holder, that the payment of the
principal amount of and interest on this Subordinated Note is hereby expressly
subordinated in right of payment to the payment and performance of the Senior
Interests to the extent and in the manner set forth in the following clauses of
this paragraph 9:

 

(a)                                 No payment or other distribution of the
Buyer’s assets of any kind or character, whether in cash, securities, or other
rights or property, shall be made on account of this Subordinated Note except to
the extent such payment or other distribution is (i) either permitted under the
Receivables Financing Agreement or deemed made in accordance therewith or
(ii) made pursuant to clause (a) or (b) of paragraph 6 of this Subordinated
Note;

 

(b)                                 In the event of any dissolution, winding up,
liquidation, readjustment, reorganization or other similar event relating to the
Buyer, whether voluntary or involuntary, partial or complete, and whether in
bankruptcy, insolvency or receivership proceedings, or upon an assignment for
the benefit of creditors, or any other marshalling of the assets and liabilities
of the Buyer or any sale of all or substantially all of the assets of the Buyer
other than as permitted by the Purchase and Sale Agreement (such proceedings
being herein collectively called “Bankruptcy Proceedings”), the Senior Interests
shall first be paid and performed in full and in cash before the Originator
shall be entitled to receive and to retain any payment or distribution in
respect of this Subordinated Note.  In order to implement the foregoing: 
(i) all payments and distributions of any kind or character in respect of this
Subordinated Note to which the Holder would be entitled except for this clause
(b) shall be made directly to the Administrative Agent (for the benefit of the
Senior Interest Holders); (ii) the Holder shall promptly file a claim or claims,
in the form required in any Bankruptcy Proceedings, for the full outstanding
amount of this Subordinated Note, and shall use commercially reasonable efforts
to cause said claim or claims to be approved and all payments and other
distributions in respect thereof to be made directly to the Administrative Agent
(for the benefit of the Senior Interest Holders) until the Senior Interests
shall have been paid and performed in full and in cash; and (iii) the Holder
hereby irrevocably agrees that the Administrative Agent (acting on behalf of the
Lenders), may in the name of the Holder or otherwise, demand, sue for, collect,
receive and receipt for any and all such payments or distributions, and file,
prove and vote or consent in any such Bankruptcy Proceedings with respect to any
and all claims of the Holder relating to this Subordinated Note, in each case
until the Senior Interests shall have been paid and performed in full and in
cash;

 

Exhibit B-3

--------------------------------------------------------------------------------


 

(c)                                  In the event that the Holder receives any
payment or other distribution of any kind or character from the Buyer or from
any other source whatsoever, in respect of this Subordinated Note, other than as
expressly permitted by the terms of this Subordinated Note, such payment or
other distribution shall be received in trust for the Senior Interest Holders
and shall be turned over by the Holder to the Administrative Agent (for the
benefit of the Senior Interest Holders) upon reasonably detailed request
therefor from the Person entitled thereto.  The Holder will mark its books and
records so as clearly to indicate that this Subordinated Note is subordinated in
accordance with the terms hereof. All payments and distributions received by the
Administrative Agent in respect of this Subordinated Note, to the extent
received in or converted into cash, may be applied by the Administrative Agent
(for the benefit of the Senior Interest Holders) first to the payment of any and
all expenses (including Attorney Costs) paid or incurred by the Senior Interest
Holders in enforcing these Subordination Provisions, or in endeavoring to
collect or realize upon this Subordinated Note, and any balance thereof shall,
solely as between the Originator and the Senior Interest Holders, be applied by
the Administrative Agent (in the order of application set forth in
Section 3.01(a) of the Receivables Financing Agreement) toward the payment of
the Senior Interests; but as between the Buyer and its creditors, no such
payments or distributions of any kind or character shall be deemed to be
payments or distributions in respect of the Senior Interests;

 

(d)                                 Notwithstanding any payments or
distributions received by the Senior Interest Holders in respect of this
Subordinated Note, while any Bankruptcy Proceedings are pending the Holder shall
not be subrogated to the then existing rights of the Senior Interest Holders in
respect of the Senior Interests until the Senior Interests have been paid and
performed in full and in cash.  If no Bankruptcy Proceedings are pending, the
Holder shall only be entitled to exercise any subrogation rights that it may
acquire (by reason of a payment or distribution to the Senior Interest Holders
in respect of this Subordinated Note) to the extent that any payment arising out
of the exercise of such rights would be permitted under Section 7.01(r) of the
Receivables Financing Agreement;

 

(e)                                  These Subordination Provisions are intended
solely for the purpose of defining the relative rights of the Holder, on the one
hand, and the Senior Interest Holders on the other hand.  Nothing contained in
these Subordination Provisions or elsewhere in this Subordinated Note is
intended to or shall impair, as between the Buyer, its creditors (other than the
Senior Interest Holders) and the Holder, the Buyer’s obligation, which is
unconditional and absolute, to pay the Holder the principal of and interest on
this Subordinated Note as and when the same shall become due and payable in
accordance with the terms hereof or to affect the relative rights of the Holder
and creditors of the Buyer (other than the Senior Interest Holders);

 

(f)                                   The Holder shall not, until the Senior
Interests have been paid and performed in full and in cash, (i) cancel, waive,
forgive, transfer or assign, or commence legal proceedings to enforce or
collect, or subordinate to any obligation of the Buyer, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, or now
or hereafter existing, or due or to become due, other than the Senior Interests,
this Subordinated Note or any rights in respect hereof or (ii) convert this

 

Exhibit B-4

--------------------------------------------------------------------------------


 

Subordinated Note into an equity interest in the Buyer, unless the Holder shall,
in either case, have received the prior written consent of the Administrative
Agent;

 

(g)                                  The Holder shall not, without the advance
written consent of the Administrative Agent and each Lender, commence, or join
with any other Person in commencing, any Bankruptcy Proceedings with respect to
the Buyer until at least one year and one day shall have passed since the Senior
Interests shall have been paid and performed in full and in cash;

 

(h)                                 If, at any time, any payment (in whole or in
part) of any Senior Interest is rescinded or must be restored or returned by a
Senior Interest Holder (whether in connection with Bankruptcy Proceedings or
otherwise), these Subordination Provisions shall continue to be effective or
shall be reinstated, as the case may be, as though such payment had not been
made;

 

(i)                                     Each of the Senior Interest Holders may,
from time to time, at its sole discretion, without notice to the Holder, and
without waiving any of its rights under these Subordination Provisions, take any
or all of the following actions:  (i) retain or obtain an interest in any
property to secure any of the Senior Interests; (ii) retain or obtain the
primary or secondary obligations of any other obligor or obligors with respect
to any of the Senior Interests; (iii) extend or renew for one or more periods
(whether or not longer than the original period), alter or exchange any of the
Senior Interests, or release or compromise any obligation of any nature with
respect to any of the Senior Interests; (iv) amend, supplement, amend and
restate, or otherwise modify any Transaction Document; and (v) release its
security interest in, or surrender, release or permit any substitution or
exchange for all or any part of any rights or property securing any of the
Senior Interests, or extend or renew for one or more periods (whether or not
longer than the original period), or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such rights or
property;

 

(j)                                    The Holder hereby waives:  (i) notice of
acceptance of these Subordination Provisions by any of the Senior Interest
Holders; (ii) notice of the existence, creation, non-payment or non-performance
of all or any of the Senior Interests; and (iii) all diligence in enforcement,
collection or protection of, or realization upon, the Senior Interests, or any
thereof, or any security therefor;

 

(k)                                 Each of the Senior Interest Holders may,
from time to time, on the terms and subject to the conditions set forth in the
Transaction Documents to which such Persons are party, but without notice to the
Holder, assign or transfer any or all of the Senior Interests, or any interest
therein; and, notwithstanding any such assignment or transfer or any subsequent
assignment or transfer thereof, such Senior Interests shall be and remain Senior
Interests for the purposes of these Subordination Provisions, and every
immediate and successive assignee or transferee of any of the Senior Interests
or of any interest of such assignee or transferee in the Senior Interests shall
be entitled to the benefits of these Subordination Provisions to the same extent
as if such assignee or transferee were the assignor or transferor; and

 

Exhibit B-5

--------------------------------------------------------------------------------


 

(l)                                     These Subordination Provisions
constitute a continuing offer from the Holder to all Persons who become the
holders of, or who continue to hold, Senior Interests; and these Subordination
Provisions are made for the benefit of the Senior Interest Holders, and the
Administrative Agent may proceed to enforce such provisions on behalf of each of
such Persons.

 

10.                               General.  No failure or delay on the part of
the Originator in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right.  No amendment, modification or waiver of, or consent with
respect to, any provision of this Subordinated Note shall in any event be
effective unless (i) the same shall be in writing and signed and delivered by
the Buyer and the Holder and (ii) all consents required for such actions under
the Transaction Documents shall have been received by the appropriate Persons.

 

11.                               Maximum Interest.  Notwithstanding anything in
this Subordinated Note to the contrary, the Buyer shall never be required to pay
unearned interest on any amount outstanding hereunder and shall never be
required to pay interest on the principal amount outstanding hereunder at a rate
in excess of the maximum nonusurious interest rate that may be contracted for,
charged or received under applicable federal or state law (such maximum rate
being herein called the “Highest Lawful Rate”).  If the effective rate of
interest which would otherwise be payable under this Subordinated Note would
exceed the Highest Lawful Rate, or if the holder of this Subordinated Note shall
receive any unearned interest or shall receive monies that are deemed to
constitute interest which would increase the effective rate of interest payable
by the Buyer under this Subordinated Note to a rate in excess of the Highest
Lawful Rate, then (i) the amount of interest which would otherwise be payable by
the Buyer under this Subordinated Note shall be reduced to the highest amount
allowed by Applicable Law, and (ii) any unearned interest paid by the Buyer or
any interest paid by the Buyer in excess of the Highest Lawful Rate shall be
refunded to the Buyer.  Without limitation of the foregoing, all calculations of
the rate of interest contracted for, charged or received by the Originator under
this Subordinated Note that are made for the purpose of determining whether such
rate exceeds the Highest Lawful Rate applicable to the Originator (such Highest
Lawful Rate being herein called the “Originator’s Maximum Permissible Rate”)
shall be made, to the extent permitted by usury laws applicable to the
Originator (now or hereafter enacted), by amortizing, prorating and spreading in
equal parts during the actual period during which any amount has been
outstanding hereunder all interest at any time contracted for, charged or
received by the Originator in connection herewith.  If at any time and from time
to time (i) the amount of interest payable to the Originator on any date shall
be computed at the Originator’s Maximum Permissible Rate pursuant to the
provisions of the foregoing sentence and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to the
Originator would be less than the amount of interest payable to the Originator
computed at the Originator’s Maximum Permissible Rate, then the amount of
interest payable to the Originator in respect of such subsequent interest
computation period shall continue to be computed at the Originator’s Maximum
Permissible Rate until the total amount of interest payable to the Originator
shall equal the total amount of interest which would have been payable to the
Originator if the total amount of interest had been computed without giving
effect to the provisions of the foregoing sentence.

 

Exhibit B-6

--------------------------------------------------------------------------------


 

12.                               No Negotiation. This Subordinated Note is not
negotiable.

 

13.                               Governing Law.  THIS SUBORDINATED
NOTE, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).

 

14.                               Captions.  Paragraph captions used in this
Subordinated Note are for convenience only and shall not affect the meaning or
interpretation of any provision of this Subordinated Note.

 

Exhibit B-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above.

 

 

PRA RECEIVABLES LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-8

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of            , 20    (this “Agreement”) is
executed by          , a                organized under the laws of           
(the “Additional Originator”), with its principal place of business located at
          .

 

BACKGROUND:

 

A.                                    PRA Receivables LLC, a Delaware limited
liability company (the “Buyer”) and the various entities from time to time party
thereto, as Originators (collectively, the “Originators”), have entered into
that certain Purchase and Sale Agreement, dated as of March 22, 2016 (as
amended, restated, supplemented or otherwise modified through the date hereof,
and as it may be further amended, restated, supplemented or otherwise modified
from time to time, the “Purchase and Sale Agreement”).

 

B.                                    The Additional Originator desires to
become an Originator pursuant to Section 4.3 of the Purchase and Sale Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:

 

SECTION 1.                            Definitions.  Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
thereto in the Purchase and Sale Agreement or in the Receivables Financing
Agreement (as defined in the Purchase and Sale Agreement).

 

SECTION 2.                            Transaction Documents.  The Additional
Originator hereby agrees that it shall be bound by all of the terms, conditions
and provisions of, and shall be deemed to be a party to (as if it were an
original signatory to), the Purchase and Sale Agreement and each of the other
relevant Transaction Documents.  From and after the later of the date hereof and
the date that the Additional Originator has complied with all of the
requirements of Section 4.3 of the Purchase and Sale Agreement, the Additional
Originator shall be an Originator for all purposes of the Purchase and Sale
Agreement and all other Transaction Documents. The Additional Originator hereby
acknowledges that it has received copies of the Purchase and Sale Agreement and
the other Transaction Documents.

 

SECTION 3.                            Representations and Warranties.  The
Additional Originator hereby makes all of the representations and warranties set
forth in Article V (to the extent applicable) of the Purchase and Sale Agreement
as of the date hereof (unless such representations or warranties relate to an
earlier date, in which case as of such earlier date), as if such representations
and warranties were fully set forth herein.  The Additional Originator hereby
represents and warrants that its “location” (as defined in the applicable UCC)
is [                    ], and the offices where the Additional Originator keeps
all of its books and records concerning the Receivables and Related Security is
as follows:

 

Purchase and Sale Agreement

 

Exhibit C-1

--------------------------------------------------------------------------------


 

 

SECTION 4.                            Miscellaneous.  This Agreement, including
the rights and duties of the parties hereto, shall be governed by, and construed
in accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York, but without
regard to any other conflicts of law provisions thereof).  This Agreement is
executed by the Additional Originator for the benefit of the Buyer, and its
assigns, and each of the foregoing parties may rely hereon.  This Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart
hereof by facsimile or other electronic means shall be equally effective as
delivery of an originally executed counterpart.  This Agreement shall be binding
upon, and shall inure to the benefit of, the Additional Originator and its
successors and permitted assigns.

 

[Signature Pages Follow]

 

Exhibit C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.

 

 

 

[NAME OF ADDITIONAL ORIGINATOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Consented to:

 

 

 

 

 

PRA RECEIVABLES LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PRA HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Exhibit C-3

--------------------------------------------------------------------------------


 

[EXISTING ORIGINATORS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Exhibit C-4

--------------------------------------------------------------------------------